Order entered October 17, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00598-CV

                                  MARC HEALEY, Appellant

                                                 V.

                             NATASHA HALL, ET AL., Appellees

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                             Trial Court Cause No. 92099CC2

                                             ORDER
       Before the court is appellant’s October 12, 2016 unopposed motion for extension of time

to file a brief. He informs the court he is still waiting on the reporter’s record and clerk’s record.

By order dated July 13, 2016, this court ordered the appeal submitted without the reporter’s

record. On October 14, 2016, the Clerk of this court mailed a CD of the clerk’s record and

supplemental clerk’s record to appellant.

       We GRANT appellant’s motion to the extent that he shall file a brief by NOVEMBER

16, 2016.


                                                        s/    ELIZABETH LANG-MIERS
                                                              JUSTICE